DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite: “entering the limited mode” responsive to detecting a non-adult user, and “not entering the limited mode” responsive to detecting a whitelist user.  This renders the claim indefinite.  The specification pg. 7 describes that when plural users are present and one user is in the whitelist, the limited mode is not entered.  However, claim 1 does not accurately capture this embodiment of the disclosure.  The claim recites that responsive to detecting a non-adult and a whitelist user, both “entering” and “not entering” the limited mode.  These contradictory steps render the scope of the claim indefinite, as it is not clear in light of the specification what occurs when the limited mode is both entered and not entered. 
For purposes of examination, the claim will be assumed to require that when a whitelist user is present in a group of users, the limited mode is not entered.  This interpretation appears to be consistent with the written description.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, claim 1 has been amended to recite both “entering” and “not entering” the limited mode.  The written description fails to support this feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, CN 107590443 in view of Ma, CN 106534922 in view of Shoemake, US 20150070516 in view of Nishida, US 20100262990.

	As to claim 1 Sun discloses a limited-level picture detecting method, comprising: 
carrying out decoding on a video source to be played in a limited mode, to obtain picture frame data of the video source (Fig. 1 step 3 – live video is decoded); 
analyzing the picture frame data using a pre-established restriction characteristic model, and acquiring frame data having a limited-level image in the picture frame data (Fig. 1 step 4 – the picture is analyzed to determine if there is limited transmission content, i.e. if the frame has limited-level image.  Fig. 5 step 4.4 - OpenCV and ResNet-50, which are pre-established restriction characteristic models, are used to make the determination); and 
outputting, after performing a mosaic treatment on the limited-level image of the frame data, the picture frame data of the video source (Abstract, Fig. 5 step 4.4 – the “bad content area” (limited-level image frame data) is shielded with a mosaic treatment).  
Sun fails to disclose carrying out soft decoding.
However, in an analogous art, Ma discloses carrying out soft decoding on a video source to obtain picture frame data (Abstract).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun with the teachings of Ma, the motivation being to improve the efficiency of video decoding (Ma Abstract).
The system of Sun and Ma fails to disclose: controlling a camera to acquire images from a plurality of users, and extracting user body features according to the plurality of users' images; determining that at least one user is a non-adult person according to the user body features; and entering a limited mode.
However, in an analogous art, Shoemake discloses controlling a camera to acquire images from a plurality of users, and extracting user body features according to the plurality of users' images; determining that at least one user is a non-adult person according to the user body features; and entering a limited mode. ([0013]-[0014], [0022] – facial recognition is used to identify plural users from a camera image.  This requires extraction of body (facial) features to determine user identity and age.  When non-adult users are identified, a limited mode is entered).   
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun and Ma with the teachings of Shoemake, the motivation being to provide automated censorship decisions, thereby improving user convenience (Shoemake [0009]-[0010]).
The system of Sun, Ma, and Shoemake fails to disclose matching the user body features with a preset user whitelist, determining that one of the plurality of users is in the preset user whitelist, and in response, not entering the limited mode.
However, in an analogous art, Nishida discloses matching user identification data with a preset user whitelist, determining that one of the plurality of users is in the preset user whitelist, and in response, not entering the limited mode ([0033] – when under-17 restricted content (see [0028]) is displayed and a child is viewing, it is determined if a parent (e.g. a whitelist user) is also present.  Responsive to determining the presence of the parent, the limited (restricted) mode is not entered.).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun, Ma, and Shoemake with the teachings of Nishida, the rationale being to automate restricted viewing of “parental guidance required” types of content.  When making this modification, the skilled artisan would have found it obvious to modify Sun/Ma/Shoemake to identify viewers (via Shoemake’s facial recognition process) to determine if a child and adult are viewing simultaneously.  This modification would result in a system that matches user body features with those of a user in the whitelist, i.e. the parent.

As to claim 3 Shoemake discloses that the determining that a user is a non-adult person according to the user body feature comprises: processing the user body feature using a pre-stored application configured to recognize an age of a user, so as to detect the age of the user; and determining that the user is a non-adult person, when the age of the user is lower than a preset value ([0018]-[0020] and [0179] – age is estimated based on images of the user, thus body features are processed using a pre stored application.  Content is filtered based on age of the user).  

As to claim 7 Sun discloses that the performing a mosaic treatment on the limited-level image of the frame data comprises: adding mosaic at a position of the limited-level image of the frame data using a preset mosaic application (Abstract – the “bad content area” is shielded with the mosaic treatment).  

As to claim 8 Sun discloses that the performing a mosaic treatment on the limited-level image of the frame data comprises: performing the mosaic treatment on the limited-level image of the frame data using a computer vision library OpenCV (Fig. 1 step 3; Fig. 4 step 3.1).  

As to claim 9 Ma discloses that the carrying out soft decoding on a video source to be played to obtain picture frame data of the video source comprises: inputting the video source to be played into a preset soft decoding application, so as to obtain the picture frame data of the video source (Abstract).  

As to claim 10 Sun discloses that the restriction characteristic model comprises an OpenCV characteristic model  (Fig. 1 step 3; Fig. 4 step 3.1).  

As to claim 11 Sun discloses training the OpenCV characteristic model using updated training samples (Fig. 5 step 4.4 and its description).  

As to claim 15 see rejection of claim 1.  Sun further discloses a display device, comprising a memory and a processor, wherein a computer program is stored in the memory, the processor runs the computer program, Page 5 of 7Appl. No.: 17/254,022to as to enable the display device to execute the limited-level picture detecting method according to claim 1 ([0105]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Ma, Shoemake, and Nishida, in view of Zhao, US 20210118063.

As to claim 5 the system of Sun and Ma fails to disclose reducing, when outputting the picture frame data having undergone the mosaic treatment, volume of corresponding audio.  
However, in an analogous art, Zhao discloses reducing, when outputting a picture frame data having undergone a mosaic treatment, volume of corresponding audio ([0081]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun and Ma with the teachings of Zhao, the rationale being to ensure that inappropriate content is not viewed or heard.

As to claim 6 Zhao discloses that the reducing volume of corresponding audio comprises: reducing the volume of corresponding audio to a preset value ([0081]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423